Per Curiam:

The motions presented on behalf of the American Bankers Association and on behalf of the Massachusetts National Bank Association for leave to file briefs, as amici curiae, in support of the petition for a rehearing in this cause, are granted. The Court has considered these two briefs, and also the four briefs heretofore permitted to be filed by the States of California, Washington, Oregon, and New York, as friends of the Court. After consideration of these briefs, and of the petition for a rehearing of this cause filed by the State of Massachusetts, such petition for a rehearing is denied.